PER CURIAM.
|,Writ granted. The judgment of the Court of Appeal, First Circuit, is reversed and set aside, and the judgment of the trial court, insofar as it granted defendants’ motion for -summary judgment, is vacated. We find there is a genuine issue of material fact as to whether defendant, Adele Dantin knew, or should have known, that her husband, James Dantin was likely to drive her vehicle .in an impaired, negligent, and/or intoxicated state. Such a factual basis would support plaintiffs’ claims at this stage of the case. See La.Code Civ. Pi art. 966. This case is remanded to the district court for further proceedings.
REVERSED AND REMANDED.'
GUIDRY, J., dissents and would deny the writ application.